15983DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26, 28-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al.(US 2005/0229323).
With respect to claim 24, the reference of Mills et al. discloses a system (Fig. 3) for decellularization of tissue, comprising: a) an airtight chamber (310)(¶[0064]) capable of withstanding varying pressures; b) a decellularization solution (¶[0065]) enclosed within the airtight chamber; c) a vacuum pump (365) connected to the airtight chamber capable of cyclically varying pressure in the airtight chamber over at least one cycle in the airtight chamber with a pressure change ranging from 0.001MPa to 1MPa (the cycling pressures in ¶[0027] and 
With respect to claim 26, the system of Mills et al. is capable of including cycle lengths from 15 seconds to 120 min.(¶[0027] and [0066]), pressure change of at least 25% (¶[0028]), and at least 10 pressure changes (¶[0065]).
With respect to claims 28 and 29, the reference of Mills et al. discloses that the decellularization solution can include detergents and alcohols (¶[0062]; [0065] and [0067]-[0069]).
With respect to claim 30, the system of Mills et al. is capable of including cycle lengths from 15 seconds to 120 min.(¶[0027] and [0066]).
With respect to claim 31, the reference of Mills et al. discloses the use of an agitator (sonicator)(¶[0053] and [0074]).
With respect to claim 32, the chamber disclosed by the reference of Mills et al. is structurally capable of being used with any number of tissue types provided at ¶[0072].
With respect to claim 33, in the absence of further positively recited structure, the system of the reference of Mills et al. is considered to be structurally capable of providing the rate of pressure change recited since it is of the same structure as that of the instant claims.
With respect to claim 35, the computer controller of the system of Mills et al. includes a computing device and a controller or programming logic that would vary pressure in the airtight chamber by the vacuum pump and controlling airflow into the airtight chamber by the one or more valves (¶[0075]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al.(US 2005/0229323) in view of Mitchell et al.(US 2002/0115208).
The combination of the references of Mills et al. and Kinney et al. has been discussed above.
Claim 34 differs by reciting that the system further includes a lyophilizer.
The reference of Mitchell et al. discloses that after decellularization of a tissue construct it is known in the art store the tissue using a lyophilizer (¶[0125]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a lyophilizer for the known and expected result of providing an art recognized means for storing the treated product.

Response to Arguments
Specification/Priority
The objection to the specification and comments concerning priority have been withdrawn in view of the amendments to claim 24 and related comments on page 4 of the response dated 12/18/2020.

Drawings
The objection to the drawings has been withdrawn in view of applicants’ comments bridging pages 4 and 5 of the response dated 12/18/2020.

Rejections under 35 USC 103
The rejections under 35 USC 103 including the combination of the references of Mills et al. and Kinney et al. have been withdrawn in view of the amendments to claim 24 which removed the limitation “below or above one atmosphere”.  However, new grounds of rejection have been made under 35 USC 102(a)(1) over the reference of Mills et al.(US 2005/0229323) while claim 34 is rejection under 35 USC 103 over the combination of Mills et al.(US 2005/0229323) and Mitchell et al.(US 2002/0115208).
With respect to the reference of Mills et al.(US 2005/0229323) applicants argue that the reference of Mills et al. disclose or suggest the pressure change recited in claim 24 and stresses that there is no indication in the reference that the pressure change would be inherent or obvious for the purpose of Mills et al. because the instant invention involves decellularization while the reference of Mills et al. is merely passivating the tissue or implant (page 5 of the response dated 12/18/2020).
In response, the examiner is of the position that the reference of Mills et al. discloses the claimed pressure change within the claimed range.  For example, paragraph [0028] disclose a cycle which includes an evacuation pressure of .085 MPa below ambient pressure (.101MP) which would be a cycle of .085MPa which is clearly within the claimed range.  It is also noted that ¶[0027] provides a plurality of possible ranges and ¶[0028] also incorporates the disclosures of U.S. Patent No. 6,482,584; 6,613,278 and 6,652,818 which include a plurality of possible ranges which the claimed range.  While respect to the difference between decellularization and passivating the tissue or implant, these comments are not persuasive because the device of the reference of Miller et al. and the instant claims are of the same structure and statement of intended use carry no patentable weight in apparatus-types of claims.  It is additionally noted that the reference of Mill et al. discloses and uses the same solutions so the reference can be 
With respect to the rejection of claim 34 over the combination including the references of Mills et al.(US 2005/0229323) in view of Mitchell et al.(US 2002/0115208), Applicants argues that the reference of Mills et al. disparages lyophilization and therefore it would not have been obvious to combine the two references (page 5 of the response dated 12/18/2020).
In response, while the reference of Mills et al. may not prefer to lyophilize the final product, the reference clearly recognizes that lyophilization of the product is known in the art that lyophilization is a known option eventhough it may be slow and expensive.  The reference also states that the need to freeze-dry the implant is reduced or eliminated which means that it can still be freeze-dried.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Chen et al. (US 2008/0077251) is cited as prior art which pertains to the treatment of tissue in a chamber with solution using hydrodynamic pressure (Fig. 17a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB